       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 1 of 42



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT COURT OF MARYLAND


MARYLAND SHALL ISSUE, INC., et al., *

      Plaintiffs,                      *

      v.                               *         Civil Case No. 16-cv-3311-ELH

LAWRENCE HOGAN, et al.,                *

      Defendants.                      *

*     *      *       *    *   *    *       *     *      *     *       *   *      *


       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT AND RESPONSE IN OPPOSITION TO
     PLAINTIFFS’ CROSS-MOTION FOR SUMMARY JUDGMENT




                                           BRIAN E. FROSH
                                           Attorney General


                                           ROBERT A. SCOTT (Fed. Bar #24613)
                                           RYAN R. DIETRICH (Fed. Bar #27945)
                                           Assistant Attorneys General
                                           200 St. Paul Place, 20th Floor
                                           Baltimore, Maryland 21202
                                           410-576-7648 (tel.)
                                           410-576-6955 (fax)
                                           rdietrich@oag.state.md.us


Dated: March 8, 2021                       Attorneys for Defendants
           Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 2 of 42




                                              TABLE OF CONTENTS

                                                                                                                                  Page

INTRODUCTION ................................................................................................................ 1

ARGUMENT ........................................................................................................................ 2

I.        THE PLAINTIFFS’ STATEMENT OF “UNDISPUTED” FACTS CONTAINS
          REPEATED MISREPRESENTATIONS OF THE FACTUAL RECORD AND MANY
          MISLEADING STATEMENTS. ....................................................................................... 2

II.       THE HQL REQUIREMENT DOES NOT VIOLATE THE SECOND AMENDMENT. .......... 12

          A.        The HQL Requirement Does Not Ban Any Law-Abiding Person from
                    Possessing a Handgun for In-Home Self-Defense. ..................................... 13

          B.        To the Extent That the HQL Requirement Constitutes a Burden on
                    Second Amendment Rights, Intermediate Scrutiny—Rather Than
                    Strict Scrutiny—Applies Because the HQL Requirement Does Not
                    Impose a Severe Burden on the Right to Possess Firearms for In-
                    Home Self-Defense. ..................................................................................... 16

          C.        This Court Should Apply the Articulation of the Intermediate Scrutiny
                    Standard Set Forth in Kolbe and Recently Reaffirmed by the Fourth
                    Circuit. .......................................................................................................... 18

          D.        The HQL Requirement Is Reasonably Adapted to the State’s
                    Compelling Interest in Public Safety. .......................................................... 21

                    1.        The Record Evidence Demonstrates the Fingerprint
                              Requirement Is Reasonably Adapted to Furthering the State’s
                              Interest in Public Safety. ................................................................... 23

                    2.        Because the Fingerprint-Based Background Check Easily
                              Satisfies Intermediate Scrutiny, the Processing Period During
                              Which MSP Conducts the Background Check Also Is
                              Constitutional. ................................................................................... 30

                    3.        The Record Evidence Demonstrates That the Firearm Safety
                              Training and Live-Fire Requirements Are Reasonably Adapted
                              to Furthering the State’s Interest in Public Safety. ........................... 31
           Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 3 of 42



         E.        The State of Maryland Enacted the HQL Requirement Based on
                   Substantial Evidence. ................................................................................... 36

CONCLUSION ................................................................................................................... 38




                                                               ii
           Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 4 of 42



                                   INTRODUCTION

       The Handgun Qualification License (“HQL”) requirement of the Firearms Safety

Act of 2013 (the “FSA”) is a constitutional exercise of Maryland’s police power in the

interest of promoting public safety and reducing the negative effects of firearms violence.

Substantial evidence in the summary judgment record, including empirical, peer-reviewed

research, and the opinions of highly-experienced law enforcement experts, supports the

General Assembly of Maryland’s judgment that the fingerprint background check,

classroom firearm safety training, and live-fire requirements of the HQL application

process are reasonably adapted to the State’s compelling interest in public safety.

       The HQL fingerprint background check has been shown to reduce the diversion of

guns to criminals, and enables the Maryland State Police (“MSP”) to positively identify

HQL applicants for purposes of the background check and to identify licensees who are

subsequently convicted of offenses that make them ineligible for an HQL.              Law

enforcement experts, based on decades of experience with firearm safety training, believe

that the classroom training and live-fire requirements make Marylanders safer by reducing

access of firearms to prohibited persons including minors and instructing applicants on the

safe handling of a firearm. Because these requirements are constitutional, so too are the

costs and time necessary to implement and comply with them.

       Plaintiffs’ memorandum in support of their cross-motion for summary judgment and

in response to the defendants’ motion for summary judgment (ECF 135-1 (Pls.’ Mem.))1


       1Plaintiffs’ memorandum contains separate sections addressing their cross-motion
and their response to the defendants’ motion, but with a large degree of repetition and
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 5 of 42



does not identify any genuine dispute of material fact to the contrary. Instead, by relying

exclusively on standards that have been rejected by the Fourth Circuit, their legal

arguments would require this Court to disregard controlling law, and to reach a conclusion

contrary to how other courts have considered similar challenges.


                                      ARGUMENT

I.     THE PLAINTIFFS’ STATEMENT OF “UNDISPUTED” FACTS CONTAINS
       REPEATED MISREPRESENTATIONS OF THE FACTUAL RECORD AND MANY
       MISLEADING STATEMENTS.

       Due to the weakness of their substantive arguments, plaintiffs resort to

misrepresenting several critical facts in the summary judgment record and making highly

misleading claims. Before turning to the flaws in plaintiffs’ arguments, it is important to

refute some of these critical misrepresentations and misleading claims that permeate

plaintiffs’ memorandum in support of their cross motion and in response to the defendants’

motion for summary judgment.

       First, plaintiffs invent from whole cloth their assertion that the State enacted the

FSA with the intent to deter law-abiding citizens from exercising their Second Amendment

rights. (ECF 135-1 at 12-13, 29-30.) On the contrary, the evidence in the record

demonstrates that the General Assembly considered the opinions of social science and law

enforcement experts as to the public safety benefits of the HQL requirements when

enacting the FSA. (See, e.g., ECF 125-3 through 6 (testimony and evidence before the



overlap. Because of this overlap, and for purposes of clarity, this memorandum serves as
both the defendants’ response to the plaintiffs’ motion for summary judgment as well as a
reply to the plaintiffs’ response to the defendants’ motion for summary judgment.

                                            2
        Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 6 of 42



General Assembly).) Attempting to support their false claim, plaintiffs misrepresent the

deposition testimony of the State’s expert Daniel Webster, Sc.D., who testified that the

HQL’s requirement that applicants submit their fingerprints to law enforcement may be

“intimidating” to a prospective illegal straw purchaser, because in those circumstances,

“usually a prohibited individual is asking someone, in essence, to stick their neck out to

purchase a gun for them . . . .” (Ex. 17, Tr. of Daniel Webster Dep. 30:1-31:4; see also id.

at 31:11-14 (“[W]hen a prohibited person is asking someone to buy a gun for them, [the

licensing process] likely causes hesitancy to do so”).) Plaintiffs seize on Dr. Webster’s use

of the word “intimidating” and repeatedly mischaracterize his testimony to argue that the

State, by requiring a fingerprint-based background check, intended to intimidate law-

abiding citizens from exercising their Second Amendment rights. (ECF 135-1 at 12). Dr.

Webster suggested no such thing, and his deposition testimony when properly read in

context makes clear his opinion, based on empirical, peer-reviewed research, that the robust

background check and interaction with law enforcement deters straw purchasers. (Ex. 17,

Tr. of Daniel Webster Dep. 30:1-31:4; see also id. at 31:11-14; see also Ex. 18, Suppl.

Decl. of Daniel W. Webster ¶¶ 4-5.)

       Second, plaintiffs make the facially absurd claim that the FSA was somehow the

culmination of an effort led by former Maryland Attorney General Joseph Curran to

nefariously “prevent[] handgun possession in Maryland[.]” (ECF 135-1 at 12.) Plaintiffs

point to a special report published 14 years earlier in 1999 (when Mr. Curran was the

attorney general) in which he advocated for stringent registration and eligibility

requirements that would have restricted all handgun possession (including within the

                                             3
           Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 7 of 42



home) to only those with a special need, such as law enforcement. (ECF 135-13 at 11.)

This document is a red herring for numerous reasons. First, former Attorney General

Curran did not hold elected office at the time of the passage of the FSA, and the legislative

record fails to show that he played any role in its enactment. Moreover, former Attorney

General Curran’s views expressed in the report were reflective only of his own personal

policy preferences, and thus his aspirational goal of banning all handguns simply cannot

be imputed to be “Maryland’s goal” (assuming that a state could itself have a goal

independent of that reflected by the collective expression of its duly-elected legislators).2

In addition, former Attorney General Curran’s policy recommendations were expressly

premised on his belief—based on nothing less than the unequivocal words of former Chief

Justice Warren Burger3—that the Second Amendment did not protect an individual right

to possess firearms. That prevailing view was, of course, obliterated eight years later in

District of Columbia v. Heller, 554 U.S. 570 (2008) (“Heller I”), thus resetting the debate

over gun control measures moving forward. More importantly, former Attorney General

Curran’s policy goal—“to restrict the sale and possession of all handguns to those who can

demonstrate a legitimate law enforcement purpose or can guarantee that the use of such

guns will be limited to participation in a regulated sporting activity” (ECF 135-13 at 6)—


       2Maryland’s governor at the time, Parris Glendening—who was otherwise a
supporter of gun control measures—called Mr. Curran’s plan “unrealistic and unpassable.”
Daniel LeDuc, Gun Ban Unrealistic, Glendening Says, Washington Post (October 21,
1999).
       3As cited in former Attorney General Curran’s report, Chief Justice Burger
famously asserted in 1991 that the notion that the Second Amendment encompassed an
individual right was “a fraud on the American public.” (ECF 135-13 at 37.)

                                             4
           Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 8 of 42



is not at all what the FSA intended to, or does, accomplish. Rather, as stated above, the

challenged components of the FSA represent common-sense, incremental measures that do

not restrict the possession or ownership of handguns by law-abiding citizens, but instead

bolster features that were already part of Maryland firearms laws so as to improve public

safety objectives.

       Third, attempting to distract the Court from their own expert’s acknowledgement

that MSP’s ability to revoke HQLs based on fingerprint matches enhances public safety

(ECF 125-15, Tr. of Gary Kleck Dep. at 49), plaintiffs inexplicably contend that MSP is

not revoking HQLs based on fingerprint matches of licensees who subsequently commit

disqualifying offenses. (ECF 135-1 at 29 (“Defendants claim that fingerprints could be

used to identify HQL holders who subsequently become disqualified from possessing a

firearm, but the Maryland State Police does not actually do this.”).) On the contrary,

documentary and testimonial evidence demonstrates that MSP routinely receives criminal

history reports based on HQL fingerprint matches and that, when a licensee has been

convicted of a disqualifying offense, MSP revokes his or her HQL. 4 (Ex. 20, Tr. of Andy

Johnson Dep. at 133:20-134:13 (explaining the reporting from DPSCS and how MSP

revokes HQLs based on that reporting).); see also (ECF 125-7, A. Johnson Decl. ¶¶ 23-24

& Decl. Ex. 6 (revocation log that tracks HQL revocations based on fingerprint match



       4 As explained in the defendants’ opening memorandum (ECF 125-1) at 6), the FSA
requires the Maryland Department of Public Safety and Correctional Services (“DPSCS”),
which stores the fingerprint records, to provide MSP with any criminal history information
it receives “after the date of the initial criminal history records check.” Md. Code Ann.,
Pub. Safety § 5-117.1(f)(7) (LexisNexis 2018 Supp.).

                                            5
        Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 9 of 42



report).) Despite this evidence, plaintiffs cite to Capt. Johnson’s deposition testimony

where he agreed that “other than reports that are triggered by fingerprint matches”—

which Capt. Johnson had just explained were indeed used by MSP to revoke HQLs of

newly-ineligible individuals—“there’s no reporting to Maryland State Police of the arrest

of any HQL holder . . . .” (Ex. 20, Tr. of A. Johnson Dep. at 136:11-16 (emphasis added).)

       Fourth, plaintiffs make the unsupported claim that the fingerprint requirement is

unnecessary for MSP to locate and disarm handgun owners who are subsequently

disqualified from handgun ownership because of the pre-existing handgun registration

process. (ECF 135-1 at 18.) Plaintiffs rely on the deposition testimony of the State’s expert

Dr. Webster, in which he acknowledges the common sense notion that, prior to the HQL

fingerprint requirement, MSP could have dispossessed disqualified individuals of their

registered firearms if MSP were to learn that an individual had been convicted of a

disqualifying offense. But plaintiffs cite no evidence that any statute or regulation or state

or local policy or procedure existed, prior to the HQL requirement, to ensure reporting of

every registered firearms owner who was convicted of a disqualifying offense. Indeed, no

such statute, regulation, policy or procedure pre-existed the HQL fingerprint requirement

(ECF 125-9, Decl. of First Sgt. Donald Pickle ¶¶ 10-12; Ex. 18, Webster Suppl. Decl. ¶ 6),

and Capt. Johnson testified, unchallenged by plaintiffs, that prior to the fingerprint

requirement there were no such regular reports received by MSP. (Ex. 20, Tr. of A.

Johnson Dep. at 136:4-10.)

       Fifth, in support of their assertion that the fingerprint requirement of the HQL

application does not deter straw purchases, plaintiffs misleadingly cite the deposition

                                              6
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 10 of 42



testimony of the State’s law enforcement expert James Johnson, the former Chief of the

Baltimore County Police Department, in which he agreed with plaintiffs’ counsel’s

statement that “by definition a straw purchaser is an individual who can be positively

identified and is qualified to purchase a handgun” and, thus, “fingerprinting is not, per se,

going to deter a straw purchaser.” (ECF 135-1 at 21-22 (citing (Ex. 21, Tr. of James

Johnson Dep. at 24:4-12).) In the very next exchange during his deposition, however,

former Chief Johnson explained that the fingerprinting process discourages straw

purchases because a potential straw purchaser “that knows that they have to render

fingerprints is less likely to carry out the scheme” because of “a concern about rendering

their fingerprints.” (Ex. 21, Tr. of James Johnson Dep. at 24:14-21.) Thus, when properly

read in context, it is clear that Chief Johnson believes, based on his law enforcement

experience, that although a straw purchaser would be able to pass a fingerprint-based

background check, that same purchaser would be less willing and thus less likely to go

through with the criminal enterprise because of the fingerprint requirement.

       Sixth, plaintiffs falsely claim that the defendants have conceded there is no

difference between the HQL’s four-hour live training requirement and the 45-minute video

that handgun purchasers were required to view under the prior law, simply because they

covered similar subject areas. (ECF 135-1 at 19.) On the contrary, both of the State’s law

enforcement experts articulated various advantages of the four-hour classroom training

over the 45-minute video, discussed below at pages 32-35. See also (ECF 125-1 at 26-28.)

       Seventh, plaintiffs falsely state that the defendants have “conceded” that the live-

fire requirement is “specious,” relying on the deposition testimony of former Chief

                                             7
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 11 of 42



Johnson. (ECF 135-1at 19-20, 22, 30.) Although Chief Johnson testified that he believes

firing one round of ammunition is “not adequate” to be proficient at firing a handgun (Ex.

21, Tr. of J. Johnson Dep. at 52:14-17), this is by no means a concession that the live-fire

requirement had no benefits. Instead, Chief Johnson testified that the live-fire requirement

would help prevent accidental discharges by demonstrating the applicant’s ability to

chamber a round (id. at 52:14-53:2), and effectively clear the weapon after firing (id. at

106:20-107:5). Indeed, as discussed below at pages 32-35, both of the State’s law

enforcement experts have opined on the public safety advantages of the live-fire

requirement.

       Eighth, plaintiffs make the very misleading claim that the HQL requirement

“discouraged nearly one-quarter of Maryland citizens who wished to exercise their

fundamental Second Amendment rights and who were motivated enough to begin an HQL

application from completing it and obtaining their HQL.” (ECF 135-1 at 13.) Plaintiffs

base this claim on the raw number of users who have initiated an HQL application on

MSP’s server but not yet completed the application. (See ECF 135-1 at 13.) This raw data,

however, cannot support speculation as to why any particular application was not

completed, which can occur for any number of reasons including because individuals often

learn after they initiate an application that they are ineligible due to their age, immigration

status, residency status, or criminal history; because individuals create multiple accounts

and initiate multiple applications due to a forgotten username or password or for testing

purposes; and because there is no way to determine whether an applicant who initiated an

application that has not yet been submitted as final intends to submit an application in the

                                              8
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 12 of 42



future. (ECF 135-15, Col. Pallozzi Third Supp. Interrog. Resp. No. 5; Ex. 22, Tr. of Diane

Armstrong Dep. at 113-15, 117, 124.) Plaintiffs have failed to raise any genuine dispute

that any of these users who initiated but did not complete an application were discouraged

from exercising their Second Amendment rights, let alone all of them.

       The same goes for plaintiffs’ claim that the “number of law-abiding citizens who

never even start an HQL application because of the HQL requirement’s burdens is

unknown but is certainly substantial.” (ECF 135-1 at 13-14.) For example, although

plaintiffs claim that MSI members Scott Miller and John Clark were “deterred from

obtaining a handgun due to the HQL requirement” (ECF 135-1 at 33), the record instead

demonstrates that, even though both testified that they can afford to obtain an HQL, and

Mr. Clark is exempt from the training requirement, they simply have chosen not to apply

for an HQL. (Ex. 23, Tr. of Scott Miller Dep. at 9-10, 24; Ex. 24, Tr. of John Clark Dep.

at 20-21.) Indeed, Mr. Miller testified that he chose not to take the HQL training course

because “it just seemed silly to take a class just to prove that you can operate a handgun”

and, instead, has completed most of the more time-consuming hunter safety training that

will exempt him from the HQL training requirement.5 (Ex. 23, Tr. of S. Miller Dep. at 19-

21.) Mr. Clark testified that he was discouraged from applying for an HQL because the

Carroll County Sheriff’s Office no longer offered fingerprinting services. (Ex. 24, Tr. of




       5Mr. Miller’s admission that he had time to take the 15-hour hunter safety training
and neglected to take the HQL training because he found it “silly,” disproves the plaintiffs’
claim that Mr. Miller was deterred because of the purported burdens of satisfying the HQL
requirements.

                                             9
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 13 of 42



Clark Dep. at 20.) But he admitted that he had not looked for another fingerprinting vendor

since 2014. (Id.)6

       And aside from the self-serving statements of Atlantic Guns’ owner, plaintiffs have

not produced a shred of evidence to support their claim that Atlantic Guns has turned away

“hundreds of customers since the imposition of the HQL requirement.” (ECF 135-1 at 33.)

Indeed, Atlantic Guns’ owner was unable to identify a single customer that had been turned

away or for whom deposits were held, despite plaintiffs’ obligations to preserve relevant

documentary evidence having been in effect since at least October 2016 when this litigation

was commenced. (Ex. 25, Tr. of Stephen Schneider Dep. at 21-22.)

       Ninth, the plaintiffs claim that “[d]efendants’ own records demonstrate beyond

dispute that the HQL requirement has severely impacted Atlantic Guns’ business.” (ECF

135-1 at 33.) Plaintiffs point to the fact that if one were to measure Atlantic Guns’ average

yearly handgun sales for the four-year period before the enactment of the FSA (2009-2012)

against its average yearly handgun sales for the four-year period subsequent to the

enactment of the FSA (2014-2017), it would show a 20 percent drop in sales. (ECF 135-1

at 33 (citing ECF 135-2, Schneider Decl. ¶ 9 & Ex. A).) Of course, plaintiffs’ calculation

does not include figures for 2013, when Atlantic Guns had a banner year and enjoyed sales

that were more than double that of the yearly average from the preceding four years.

Although plaintiffs assert that omitting sales figures for 2013 “avoid[s] the distorting



       6 There are at least two State-licensed livescan fingerprint vendors located in
Westminster, Maryland in Carroll County, near Mr. Clark’s home. See
http://www.dpscs.state.md.us/publicservs/fingerprints.html.

                                             10
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 14 of 42



effects of the sales increase following the Newtown shooting in mid-December 2012 and

the run up of sales prior to the HQL requirement’s effective date on October 1, 2013” (ECF

135-1 at 33 n.19), plaintiffs’ calculations do not account for the offsetting effect that the

vastly increased sales might have had on sales in the years immediately following those

events. But when both of these distorting effects are removed by measuring only the four

most recent years of Atlantic Guns’ sales (i.e., 2017-2020), the figures tell the opposite

story. Indeed, rather than showing diminished sales, Atlantic Guns’ figures show that, in

the last four years while the HQL requirement has been in effect, it sold xx xxxxxxx xxxxx

xxxxx more handguns per year than it did during the four years immediately preceding the

enactment of the FSA. (Compare ECF 135-2, Ex. A with Ex. 26, Confidential Stipulation.)

These figures belie the notion that the FSA had a “severe[] impact” on Atlantic Guns’ sales

of handguns.

       Tenth, plaintiffs contend that there is no evidence that the HQL requirement of the

FSA has been effective in promoting public safety. (ECF 135-1 at 20-21.) For a number

of reasons discussed below at pages 25-31, this is plainly wrong. Not only is this

conclusion supported by studies relating to similar laws in Missouri and Connecticut, but

a published empirical, peer-reviewed study shows that since the FSA was enacted, there

has been a dramatic, statistically significant reduction in a major indicator in the diversion

of guns to criminals, and there has been a statistically significant reduction in the homicide

rates in Maryland’s major urban counties with the exception of Baltimore City, where the

homicide rate rose steeply following the death of Freddie Gray and the ensuing unrest.



                                             11
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 15 of 42



(ECF 125-11, Webster Decl. ¶¶ 17-19; Ex. 18, Webster Suppl. Decl. ¶ 7; ECF 125-12,

Webster Second Supp. Decl. ¶¶ 4-8; Ex. 19, Webster Third Supp. Decl.)

II.    THE HQL REQUIREMENT DOES NOT VIOLATE THE SECOND
       AMENDMENT.

       For the reasons discussed in the defendants’ opening memorandum in support of

summary judgment, the HQL requirement easily withstands constitutional scrutiny,

because there is ample evidence in the record to support the legislature’s judgment that

requiring handgun purchasers to submit fingerprints for a robust background check and

receive four hours of firearm safety training including safely firing one live round of

ammunition is reasonably adapted to the State’s compelling interest in public safety. In

response, plaintiffs erroneously contend (1) that Maryland’s requirement that handgun

purchasers satisfy reasonable conditions geared toward keeping guns out of the hands of

criminals and enhancing safe storage, handling, and operation of handguns is tantamount

to a complete “ban” on handgun possession like the law struck down in Heller I; (2) that

despite failing to identify any individual who has been deterred from handgun possession

by the actual requirements of the HQL law, these requirements impose a severe burden on

handgun possession and, thus, are subject to strict scrutiny; and (3) that the reasonable

requirements do not satisfy a formulation of the intermediate scrutiny standard that has

been rejected by the en banc Fourth Circuit in the Second Amendment context. And

notably, while plaintiffs chide the defendants for failing to address their claims under the

particular standards that they claim apply here, plaintiffs have not engaged in any analysis

under the only standard that does apply: intermediate scrutiny as articulated by the Fourth


                                            12
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 16 of 42



Circuit in Kolbe v. Hogan, 849 F.3d 114, 130 (4th Cir.) (en banc), cert. denied, 138 S. Ct.

469 (2017). For the reasons discussed below, this Court should deny plaintiffs’ motion for

summary judgment and instead grant the defendants’ motion for summary judgment.

       A.     The HQL Requirement Does Not Ban Any Law-Abiding Person
              from Possessing a Handgun for In-Home Self-Defense.

       Plaintiffs erroneously contend that the HQL requirement effects a “ban” on handgun

possession, and, thus, that the law must be invalidated for the same reason the District of

Columbia’s ban on handgun possession in the home was struck down in Heller I. (ECF

135-1 at 26.) Plaintiffs vastly distort the meaning of the term “ban,” and then attempt to

shoehorn the FSA into that mangled definition. But a simple comparison of the laws at

issue demonstrates the fallacy in plaintiffs’ argument. The law struck down in Heller I

prohibited virtually all citizens from possessing a handgun under any circumstances. Here,

in contrast, any law-abiding Maryland citizen may obtain a HQL and may thereafter

acquire a handgun.     To suggest that the HQL requirement bans Marylanders from

possessing a handgun is no different than suggesting that a driver’s licensing scheme bans

Marylanders from driving.

       Moreover, plaintiffs’ semantic overreach is contradicted by the actual effect of the

law on legal handgun ownership. The record demonstrates that, from the effective date of

the FSA through the end of 2020, a total of 192,506 Marylanders have successfully

obtained an HQL, and thus may purchase, rent, or receive handguns within the State. (Ex.

27, Decl. of Lt. Padraic Lacy ¶ 7 & Decl. Ex. 1.) And although handgun sales in Maryland

dipped in 2014 and 2015 after the undisputed spike in gun sales in 2012 and 2013, in 2016


                                            13
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 17 of 42



Maryland began to experience robust handgun sales. (Ex. 28, Yearly Count of Firearm

Transfers by Gun Type.)7 In fact, during each of the past four years (2017-2020), the yearly

figure for handgun transfers has exceeded every year prior to the enactment of the FSA.

(Compare Ex. 28, Yearly Count of Firearm Transfers by Gun Type, with Ex. 27, Lacy

Decl. ¶ 7 & Ex. 1.) Significantly, the number of handgun transfers in 2020 actually

exceeded the number of transfers in 2013, when Maryland experienced vastly inflated

handgun sales in the run up to the effective date of the FSA. (Id.) The enactment of the

HQL requirement has thus hardly prevented Marylanders from acquiring handguns.

Instead, Marylanders have been acquiring handguns at a record pace ever since the law

went into effect. Similarly, as discussed earlier, plaintiff Atlantic Guns’ handgun sales

have followed an identical trend, experiencing an xxxxx xxxxxx increase in handgun sales

over the last four years compared to the four years prior to the enactment of the FSA.

Plaintiff’s argument that the law constitutes a “ban” is contradicted by the undisputed facts

and should be rejected.

       Further demonstrating the fallacy of their argument, plaintiffs have failed to identify

even a single law-abiding individual who has sought but failed to obtain an HQL and, thus,

has been prevented from obtaining a handgun for in-home self-defense. (See, e.g., Ex. 25,




       7 Although the data in Exhibit 28 contains some discrepancies in coding as to the
specific type of handgun that was transferred in 2014, 2015, and 2016, those discrepancies
have no effect on the data for 2017 handgun transfers. (Ex. 20, Tr. of A. Johnson Dep. at
149-50.) As of January 1, 2017, firearms transfer data is no longer entered manually from
applications, but instead is taken directly from the newly-required digital application for
firearm transfers. (Id. at 159-60.)

                                             14
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 18 of 42



Tr. of Schneider Dep. at 21-22.) Rather, plaintiffs have identified only a handful of

individuals who simply have chosen not to obtain an HQL, and none of those individuals

has even attempted the process, researched the actual requirements, or sought

accommodations where they believed them necessary.                Contrary to plaintiffs’

mischaracterization of these individuals’ testimony, this choice not to obtain an HQL was

not due to the impossibility of meeting the requirements, either because of cost or time or

other alleged burdens, but rather because, as discussed above at pages 8-10, they simply

do not wish to expend the time or money to comply with the requirements.

       Far from a ban on handgun possession, the HQL requirement is a reasonable

regulatory requirement that made more robust the existing requirements for handgun

purchases in Maryland and is geared toward enhancing public safety, a compelling State

interest. Tellingly, plaintiffs do not cite a single case in which any court has held that a

licensing law, like Maryland’s HQL requirement, is tantamount to a ban on handgun

possession. On the contrary, the D.C. Circuit upheld the vast majority of the District’s

handgun registration law enacted in the wake of Heller I, including fingerprint and training

requirements. Heller v. District of Columbia, 801 F.3d 264 (D.C. Cir. 2015) (“Heller III”).

       Similarly, this Court should reject plaintiffs’ claim that this Court should apply a

test that automatically invalidates any firearms regulation that is “not rooted in the text,

history, and tradition of the Second Amendment.” (ECF 135-1 at 24.) Although such a

per se test has some garnered support among some jurists, the fact remains that no court

has adopted such a myopic and unworkable test. Indeed, the Fourth Circuit—and nearly

all other sister circuits—has instead adopted a well-settled two-part test that examines the

                                            15
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 19 of 42



extent to which a law burdens conduct that falls within the scope of the Second

Amendment’s guarantees. Kolbe, 849 F.3d at 130. The Fourth Circuit reaffirmed the

viability of this test just days ago. Harley v. Wilkinson, No. 19-1632, 2021 WL 667099, at

*2 (4th Cir. Feb. 22, 2021). In any event, as the brief of amicus Everytown for Gun Safety

aptly shows, there is a robust historical pedigree for laws requiring a permit to purchase

firearms and background checks (ECF 129 at 5-10) and laws requiring training in the

proper use of firearms (ECF 129 at 10-13.) Thus, even if this Court were to disavow

established circuit precedent and apply the plaintiff’s preferred standard, the FSA would

nonetheless survive scrutiny.

       B.     To the Extent That the HQL Requirement Constitutes a Burden
              on Second Amendment Rights, Intermediate Scrutiny—Rather
              Than Strict Scrutiny—Applies Because the HQL Requirement
              Does Not Impose a Severe Burden on the Right to Possess
              Firearms for In-Home Self-Defense.

       As described in the defendants’ opening memorandum, under the Fourth Circuit’s

two-pronged approach to analyzing Second Amendment challenges, where a law burdens

conduct falling within the scope of the Second Amendment’s guarantee, the level of

scrutiny “depends on the nature of the conduct being regulated and the degree to which the

challenged law burdens the right.” Kolbe, 849 F.3d at 132-33. To the extent plaintiffs

have generated any genuine dispute that the HQL requirement burdens their exercise of

their Second amendment rights, intermediate scrutiny is the applicable standard of review

because the HQL requirement “does not severely burden the core protection of the Second

Amendment, i.e., the right of law-abiding responsible citizens to use arms for self-defense

in the home.” Id. at 138. As explained in the defendants’ opening memorandum, no court

                                            16
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 20 of 42



has found a severe burden where, as in this case, a regulation did not have the effect of

“prevent[ing] an individual from possessing a firearm in his home or elsewhere, whether

for self-defense or hunting, or any other lawful purpose.” Heller v. District of Columbia,

670 F.3d 1244, 1257-58 (D.C. Cir. 2011) (“Heller II”).

       In response, plaintiffs nonetheless claim that strict scrutiny is the appropriate level

of scrutiny because, in their view, the HQL process is time consuming, inconvenient, and

expensive. (ECF 135-1 at 14-17, 34-39.) Plaintiffs’ complaints, however, arise from the

mere existence of the requirements and their associated costs. Tellingly, neither individual

plaintiff nor any identified member of MSI or customer of Atlantic Guns has claimed that

he or she suffered any cognizable burden arising from (1) the time it took to complete or

process an HQL application, (2) an inability to access a qualified handgun instructor or

fingerprint vendor (both of which are accessible from links on MSP’s website), (3) an

ability to complete the online application, or (4) an inability to afford an HQL. 8 And, as

set forth above, nearly 200,000 Marylanders have satisfied the HQL requirement since it

went into effect. (Ex. 27, Lacy Decl. ¶ 7.) Again, because the HQL requirement does not

have the effect of preventing a law-abiding Marylander from acquiring a handgun,

plaintiffs’ claim that the HQL requirements amount to a severe burden should be rejected.




       8  Although MSI has qualified handgun instructors within its membership, the
plaintiffs have not identified any instructor who has turned away an applicant because of
an inability to pay or been asked to provide training at a reduced rate. MSP Captain James
Russell testified that he provides the HQL firearm safety training free of charge. (Ex. 29,
Tr. of James Russell Dep. at 85.)

                                             17
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 21 of 42



       Plaintiffs also rely on prior dicta in Fourth Circuit cases that ultimately applied

intermediate scrutiny, United States v. Masciandaro, 638 F.3d 458, 470 (4th Cir. 2011),

Woollard v. Gallagher, 712 F.3d 865, 878 (4th Cir. 2013) and United States v. Carter,

669, F.3d 411, 416 (4th Cir. 2012). (ECF 135-1 at 34-35.) Notably, the en banc Fourth

Circuit expressly rejected this approached in Kolbe, explaining that “neither Masciandaro

nor Woollard purported to, or had reason to, decide whether strict scrutiny always, or even

ever, applies to laws burdening the right of self-defense in the home.” Kolbe, 849 F.3d at

133-34. Like in Kolbe, intermediate scrutiny is the applicable standard of review.

       C.     This Court Should Apply the Articulation of the Intermediate
              Scrutiny Standard Set Forth in Kolbe and Recently Reaffirmed
              by the Fourth Circuit.

       As noted above, in Kolbe the Fourth Circuit set forth the intermediate scrutiny

standard that applies in the Second Amendment context.             Under this “less onerous

standard,” the State must “show that the challenged law ‘is reasonably adapted to a

substantial governmental interest.’” Kolbe, 849 F.3d at 133 (quoting Masciandaro, 638

F.3d at 471). Intermediate scrutiny “does not demand that the challenged law ‘be the least

intrusive means of achieving the relevant government objective, or that there be no burden

whatsoever on the individual right in question.’” Id. (quoting Masciandaro, 638 F.3d at

474). “In other words, there must be ‘a fit that is ‘reasonable, not perfect.’” Id. (quoting

Woollard, 712 F.3d at 878). A court’s role is not to determine whether the legislature

made the correct policy decision; rather, it is “to ensure that the legislature’s policy choice

substantially serves a significant governmental interest.” Woollard, 712 F.3d at 881.



                                              18
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 22 of 42



       The Fourth Circuit’s articulation of the intermediate scrutiny standard in Kolbe

forecloses plaintiffs’ argument that a more onerous standard should be applied here.

Indeed, plaintiffs’ argument that intermediate scrutiny requires that the law be “narrowly

tailored” to the State’s objectives (ECF 135-1 at 39) was presented to the Fourth Circuit in

Kolbe. See Kolbe v. Hogan, Appeal No. 14-1945 (4th Cir.), ECF 26 at 33, 2014 WL

5680384, at *46; ECF 61 at 14-15, 2015 WL 217266, at *14-15 (citing, e.g., McCullen v.

Coakley, 573 U.S. 464 (2014)). The Fourth Circuit implicitly rejected the notion that such

a heightened standard should apply, instead articulating and applying the “less onerous

standard” set forth above. Kolbe, 849 F.3d at 133. Yet, plaintiffs simply ignore this

binding Fourth Circuit precedent, misplacing reliance on First Amendment cases involving

challenges to broad restrictions prohibiting speech in public fora that—despite serving as

a “guide”—do not control in the Second Amendment context. See Woollard, 712 F.3d at

883 n.11 (declining to apply First Amendment prior restraint doctrine in Second

Amendment challenge).

       As demonstrated in the defendants’ opening memorandum, no circuit court has

applied plaintiffs’ formulation of intermediate scrutiny in the context of the Second

Amendment; instead, several circuits have recently reaffirmed their longstanding

articulations of the intermediate scrutiny standard in the Second Amendment context. See,

e.g., Libertarian Party of Erie County v. Cuomo, 970 F.3d 106, 119 (2d Cir. 2020) (stating

that, under intermediate scrutiny, “the question is whether the laws are ‘substantially

related to the achievement of an important government interest’” (citation omitted));

United States v. McGinnis, 956 F.3d 747, 754 (5th Cir. 2020), cert. denied, 2021 WL

                                            19
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 23 of 42



666524 (U.S. Feb. 22, 2021) (“Intermediate scrutiny requires the lesser showing of ‘a

reasonable fit between the challenged regulation and an important government objective.’”

(citation omitted)); Worman v. Healey, 922 F.3d 26, 38 (1st Cir. 2019), cert. denied, 141

S. Ct. 109 (2020) (“To survive intermediate scrutiny, a statute ‘must be substantially related

to an important governmental objective.’” (citation omitted)); Kanter v. Barr, 919 F.3d

437, 448 (7th Cir. 2019) (“To survive intermediate scrutiny at step two, the government

must show that the [firearm regulation] is substantially related to an important

governmental objective. Consistent with how we apply intermediate scrutiny in the First

Amendment context, the ‘fit’ between the challenged regulation and the asserted

governmental objective need only ‘be reasonable, not perfect.’”); Association of New

Jersey Rifle & Pistol Clubs, Inc. v. Attorney Gen. of New Jersey, 910 F.3d 106, 119 (3d

Cir. 2018) (“[U]nder intermediate scrutiny[,] the government must assert a significant,

substantial, or important interest; there must also be a reasonable fit between that asserted

interest and the challenged law, such that the law does not burden more conduct than is

reasonably necessary.”      (citation omitted)).     And since the defendants’ opening

memorandum was filed, the Fourth Circuit has reaffirmed that, “[u]nder the standard of

intermediate scrutiny, the government bears the burden of establishing a reasonable fit

between the challenged law and a substantial governmental objective.”              Harley v.

Wilkinson, No. 19-1632, 2021 WL 667099, at *3 (4th Cir. Feb. 22, 2021).

       Plaintiffs’ claim that the standard for intermediate scrutiny has somehow been

altered since Kolbe is simply wrong. And because plaintiffs have failed to respond at all

to the defendants’ argument that the HQL requirements are reasonably adapted to the

                                             20
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 24 of 42



State’s compelling interest in public safety, they have failed to raise any genuine dispute,

and the defendants are entitled to summary judgment on that basis alone.

       D.     The HQL Requirement Is Reasonably Adapted to the State’s
              Compelling Interest in Public Safety.

       Having failed to engage in the proper intermediate scrutiny analysis, plaintiffs

suggest that the HQL law does not survive scrutiny because the HQL requirements are

“[s]olutions to hypothetical, abstract problems” and that there is no evidence of the HQL’s

effectiveness. (ECF 135-1 at 40.). They so argue despite the evidence in the record that

(1) the HQL’s implementing statute has been associated with a significant decrease in the

diversion of guns to criminals in Maryland (ECF 125-11, Webster Decl. ¶ 18; Ex. 18,

Webster Suppl. Decl. ¶ 7); (2) following the enactment of the HQL’s implementing statute,

the homicide rate in all major urban areas in Maryland decreased significantly with the

exception of Baltimore City, which experienced a steep increase in violent crime due to the

surge following the death of Freddie Gray and ensuing unrest (ECF 125-11, Webster Decl.

¶ 17); (3) empirical, peer-reviewed studies of other states’ experiences with permit-to-

purchase laws demonstrate that such laws are correlated with reductions in the diversion

of guns to criminals and gun-related homicides (id. ¶¶ 14-16; Ex. 18, Webster Suppl. Decl.

¶¶ 11-12; ECF 125-12, Webster Second Supp. Decl. ¶¶ 5-8); (4) empirical, peer-reviewed

studies of other states’ experiences with permit-to-purchase laws demonstrate that such

laws are correlated with reductions in fatal mass shootings (ECF 125-12, Webster Second

Supp. Decl. ¶ 6.); (5) the HQL fingerprint requirement allows MSP routinely to identify

individuals who are subsequently convicted of a disqualifying offense and revoke their


                                            21
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 25 of 42



HQLs (ECF 125-7, A. Johnson Decl. ¶¶ 22-23); (6) the State’s law enforcement experts

testified that the in-person classroom training was a more effective vehicle for teaching

firearm safety training, including proper storage and handling of a firearm, and, thus, would

reduce access of firearms to prohibited persons including minors (ECF 125-14, J. Johnson

Decl. ¶¶ 15-17; ECF 125-13, Russell Decl. ¶¶ 17-23, 26); and (7) the State’s law

enforcement experts, including the former chief of a major law enforcement agency who

was aware of over 100 accidental discharges of firearms in Maryland (Ex. 21, Tr. of J.

Johnson Dep. at 105-06) and a firearms safety trainer who has spent thousands of hours

providing firearms training, testified that the live-fire requirement was critical to firearm

safety training and would reduce accidental discharges (ECF 125-14, J. Johnson Decl. ¶¶ 3-

4, 14, 18; ECF 125-13, Russell Decl. ¶¶ 10-11, 13-15, 20, 24-25).

       Despite this evidence, plaintiffs argue that the State was precluded from enacting a

more robust background check and training requirement than previously required under

state law because of the inherent difficulty in tracking some of the public safety benefits

the HQL requirement is designed to achieve. For example, plaintiffs contend that because

the State was unable to track the incidence of undetected straw purchases or use of false

identification to purchase firearms that occurred before the HQL requirement was

implemented, the legislature was acting to solve a problem that does not exist. (See ECF

ECF 135-1 at 44.) They argue the same for the utility of the training requirement in

reducing the incidence of improper storage of firearms in the home and accidental

discharges of firearms. (See ECF 135-1 at 48-49.) In other words, plaintiffs contend that

the State cannot take common sense action to reduce the negative effects of firearms

                                             22
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 26 of 42



violence unless it can show how many undetected straw purchases of firearms have

occurred or how many gun owners improperly store handguns in their homes such that they

are accessible to minors. This is absurd and not supported by any Second Amendment

jurisprudence. Moreover, this argument ignores that the HQL requirement merely made

more robust the preventative measures the State was already taking to keep firearms out of

the hands of criminals and promote safe storage and use of firearms in ways that social

science and law enforcement experts believe will promote public safety and reduce the

negative effects of accidental and intentional gun violence. Further, there is ample

evidence in the record to support the General Assembly’s predictive judgment that

requiring a fingerprint background check and more robust firearm safety training is

reasonably adapted to the State’s interest in public safety.

              1.     The Record Evidence Demonstrates the Fingerprint
                     Requirement Is Reasonably Adapted to Furthering the
                     State’s Interest in Public Safety.

       Having failed to engage in any discussion of the proper intermediate scrutiny

standard, plaintiffs argue that the fingerprint background check and the requisite processing

time to conduct the background check are not narrowly tailored to the State’s interest in

public safety. (See ECF 135-1 at 49-50.) Here again, they are wrong. As discussed above,

plaintiffs’ own expert agreed that the ability of MSP to revoke HQLs from subsequently-

disqualified individuals based on fingerprints advances the State’s interest in public safety.

(ECF 135-15, Tr. of Kleck Dep. 49.) There is no evidence in the record that MSP was able

to accomplish this goal prior to the fingerprint requirement, nor is there any testimonial

evidence in the record that there are less restrictive means to accomplishing this goal. The

                                             23
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 27 of 42



same is true with respect to reducing straw purchases, given that there is no evidence in the

record that there is a less restrictive way to reduce the flow of guns to criminals than to

require prospective purchasers of handguns to submit their fingerprints to law enforcement

for a robust background check as part of a licensing requirement.

       As set forth in the defendants’ opening memorandum, the fingerprint requirement

has three primary benefits. First, the fingerprint requirement enables MSP to ensure that

the applicant is positively identified and not using false identification or altering his or her

identification information.     (ECF 125-1 at 19-21.)          Accordingly, the fingerprint

requirement “advance[s] public safety by preventing at least some ineligible individuals

from obtaining weapons.” Heller III, 801 F.3d at 276-77 (upholding District’s fingerprint

requirement). In response, plaintiffs ignore the State’s evidence and merely speculate,

absent any expert testimony or other evidence, that “[b]ecause Maryland is now REAL ID

Act compliant, there is no likelihood of false identification.” (ECF 135-1 at 44.) This

unsupported speculation fails to raise any genuine issue for trial to challenge the State’s

evidence, including expert testimony, that the more robust fingerprint-based background

check reduces the likelihood that prohibited persons will gain access to firearms. See

United States v. Bonner, 648 F.3d 209, 215 (4th Cir. 2011) (fact finder may not draw

inferences from evidence requiring expert testimony “through argument instead of

specialized knowledge”).

       Second, the fingerprint requirement has enabled MSP to identify individuals who

are subsequently convicted of disqualifying offenses and revoke their HQLs, an effect

plaintiffs’ expert Gary Kleck agrees furthers the State’s interest in public safety. (ECF

                                              24
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 28 of 42



125-15 Tr. of Kleck Dep. 49.) DPSCS sends a daily record of licensees who have been

convicted of offenses that make them ineligible for an HQL. (ECF 125-9, Pickle Decl.

¶ 9.) Prior to the HQL fingerprint requirement, no such routine reporting was made to MSP

about the criminal history information of registered gun owners. (Id. ¶¶ 10-12.) As

discussed above, plaintiffs’ arguments to the contrary mainly rely on distorting the

evidence in the summary judgment record or pretending that the General Assembly had no

basis on which to conclude that this additional, common sense measure to prevent gun

violence would promote public safety.

       Third, as predicted, the fingerprint and other licensing requirements have had the

effect of reducing straw purchases in Maryland, as demonstrated by an empirical, peer-

reviewed study authored by Dr. Webster and his colleagues, which found that since 2013

there has been a precipitous, statistically-significant decline in a key indicator of the

diversion of guns to criminals through straw purchases. (ECF 125-11, Webster Decl. ¶ 18;

Ex. 18, Webster Suppl. Decl. ¶ 7.) Bolstering this conclusion are the results of a survey of

probationers and parolees in Baltimore, 40 percent of whom reported that obtaining a

handgun was more difficult after the FSA’s enactment. (ECF 125-11, Webster Decl. ¶ 19;

Ex. 18, Webster Suppl. Decl. ¶ 7.)

       In response to these study findings, plaintiffs offer no evidence to the contrary, and

instead challenge the peer-reviewed methodology used by Dr. Webster and his colleagues

through the declaration of their expert Gary Kleck. (ECF 135-1 at 45.) Notably, Professor

Kleck’s criticisms of the use of firearm trace data as an indicator of straw purchases are

not widely accepted, have not been published in any peer-reviewed journals, and have been

                                             25
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 29 of 42



discredited in a peer-reviewed article authored by the leading social science experts who

study gun violence. (Ex. 18, Webster Supp. Decl. ¶¶ 8-10.) In any event, Professor Kleck’s

criticism are of no moment because, as the Fourth Circuit has made clear, it is the job of

the legislature “to weigh conflicting evidence and make policy judgments,” to which courts

“must accord substantial deference . . . .” Kolbe, 849 F.3d at 140 (internal quotation marks

and citations omitted). This Court’s obligation is simply “to assure that, in formulating its

judgments, [the legislature] has drawn reasonable inferences based on substantial

evidence.” Id. (quoting Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 666 (1994)).

Legislatures may draw reasonable inferences from empirical, peer-reviewed, published

research, like Professor Webster’s published articles, about the potential effects of public

policy. See United States v. Carter, 669 F.3d 411, 418 (4th Cir. 2012) (explaining that the

government may “resort to a wide range of sources, such as legislative text and history,

empirical evidence, case law, and common sense, as circumstances and context require.”).

       In response to Dr. Webster’s findings that the HQL requirement is estimated to have

led to reduced firearm homicide rates in large urban counties in Maryland, plaintiffs rely

solely on the fact that firearm homicides in Maryland as a whole have increased. (ECF

135-1 at 47-48.) But as Dr. Webster explained, this data set is skewed by the predictable

steep rise in homicides experienced by Baltimore City following the death of Freddie Gray

in police custody and the ensuing unrest—a factor unrelated to the efficacy of the HQL

law. (ECF 125-11, Webster Decl. ¶ 17.) And plaintiffs’ experts, relying on the increased

homicide rate in Maryland, did not consider this confounding factor, nor did they account

for justifiable homicides, homicides committed with long guns, or the effect of the events

                                             26
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 30 of 42



surrounding the death of Freddie Gray in any of their analyses (see Ex. 30, Tr. of Dep.

Carlisle Moody at 29-35), rendering their opinions on the effectiveness of the HQL

requirement worthless.9

       Plaintiffs also claim that the HQL requirement does not affect public safety in

Maryland because “the HQL requirement regulates handgun transactions in Maryland, but

“[n]early two-thirds of guns associated with crime in Baltimore come from out of state,”

with Maryland having “the highest rate of out-of-state crime gun ‘imports’ in the country.”

(ECF 135-1 (citation omitted).) But this simply proves the law’s effectiveness, showing

that the HQL law has made it much more difficult for criminals to purchase guns in

Maryland. That was the intent of the law, and Maryland’s success cannot be diminished

simply because the legislatures of other states have chosen not to enact similar measures.

       Plaintiffs’ attacks on the other, more recent studies referenced in the defendants’

motion for summary judgment fall flat as well. First, as a general matter, Professor Kleck

attacks these studies as the results of “data dredging,” a “disreputable” and “unreliable”



       9 Plaintiffs’ expert, Carlisle Moody, who opined that the increased homicide rate
showed that the HQL was not effective in reducing firearms-related homicides was “not
very” familiar with the events involving Freddie Gray, and had not controlled for those
events or analyzed them in any way in forming his expert opinions. (Ex. 30, Tr. of Moody
Dep. at 33-35.) Although Professor Moody claimed to have attempted to control for the
“Ferguson effect” in Maryland, which he “presume[d] . . . was sufficient to control for the
Freddie Gray incident” (id. at 35), he acknowledged that he did no analysis of firearm
homicide rates in urban areas where there had been high-profile police killings of suspects
during the study period (id. at 56-57). Professor Moody’s only source of information about
the “Ferguson effect” was a Wikipedia article, which he “assumed” was accurate, but did
not know who had authored the article and had not read any of the cited sources. (Id. at
36-37.) Professor Moody’s opinions should be stricken for the reasons set forth in the
Defendants’ Motion to Strike.

                                            27
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 31 of 42



practice whereby researchers ostensibly comb through data, refining their hypothesis until

the data supports a favored outcome. (ECF 135-1 at 46-47.) Professor Kleck’s sole support

for this assertion, however, is his unfounded speculation regarding Dr. Webster’s (and his

colleagues’) research practices. But the fact of the matter is that these conclusions in Dr.

Webster’s studies “are supported by peer-reviewed articles published in top scientific

journals that use multiple sources of data and multiple analytical techniques commonly

used to estimate the effects of change in public policies on public safety outcomes[.]” (Ex.

19, Webster Third Supp. Decl. ¶ 3.)       Professor Kleck’s implication that Dr. Webster’s

widely-accepted research methods are somehow unsound rings hollow.

       With particular regard to the updated study of Missouri’s permit-to-purchase law

(ECF 125-12, Webster Second Supp. Decl., Ex. 1), Professor Kleck claims that the study:

(1) artificially restricts the date range analyzed, (2) cherry-picks Missouri as the sole state

studied, and (3) is based entirely on a one-year increase in the homicide rate the year

immediately after the law in question was repealed. (ECF 135-1 at 47.) However, as Dr.

Webster explains: (1) the chosen period, 1999-2007, was a “very stable period for annual

firearm homicide rates, [and thus] ideal for isolating the effects of a very meaningful

change in state firearm policy,” (2) Missouri was chosen as the focus of the study because

it was the only state that had a change in a permit-to-purchase law during that period, and

(3) although the Missouri firearm homicide rate was consistent with surrounding states

before the repeal of the permit-to-purchase law, the rate increased after the repeal and

continued to remain higher than those surrounding states thereafter. (Ex. 19, Webster Third

Supp. Decl. ¶ 8.)

                                              28
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 32 of 42



       With regard to the fatal mass shooting study (ECF 125-12, Webster Second Supp.

Decl., Ex. 2), Professor Kleck claims that the study: (1) cherry-picks which variables to

control for, (2) cherry-picks how the phrase “fatal mass shootings” is defined, (3) cherry-

picks which states were included in the study, and (4) fails to differentiate between laws

requiring fingerprinting and/or a personal appearance at a law enforcement agency. (ECF

135-1 at 47.) Dr. Webster explains: (1) Professor Kleck fails to identify any otherwise

unidentified variable that could explain the results obtained by the study, (2) the study

defined mass shooting as involving four or more deaths because, had the number been

increased to five or more deaths, the number of mass shootings to be studied would have

decreased by over 85 percent (with a growing number of those incidents involving rifles,

thus eliminating any significance to handgun permit laws), (3) five states were excluded

from the study because those states had many years of missing data that would have skewed

the overall data had they been included, and (4) the study analyzed laws with either

fingerprinting or personal appearance at a law enforcement agency because to further break

down those laws into discrete categories (i.e., only fingerprinting or only personal

appearance) would have provided very few data points for each category. (Ex. 19, Webster

Third Supp. Decl. ¶ 20-26.)

       Finally, with regard to the study that analyzed the effect of laws from Missouri,

Connecticut, Maryland, and Pennsylvania (ECF 125-12, Webster Second Supp. Decl., Ex.

3), Professor Kleck claims that the study: (1) cherry-picks the data range it analyzes, (2)

is limited only to four states despite other states having permit-to-purchase laws, (3) limits

the factors used in its synthetic control methodology, and (4) despite analyzing Maryland’s

                                             29
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 33 of 42



background check laws, does not analyze the HQL law. (ECF 135-1 at 47.) Dr. Webster

explains: (1) the studies used more recent data because “[f]orecasting firearm homicide or

suicide rates based on temporal patterns observed 30 to 90 years ago simply makes no

sense and is likely to produce biased and inefficient (broader confidence intervals)

estimates of policy effects,” (2) the study was limited to four states because those states all

experienced changes in the same types of laws within the same period, thus allowing

researchers to better compare and contrast those laws, (3) the synthetic control

methodology used in the study is a “widely accepted, and often preferred, method for

estimating policy impacts,” and (4) because the purpose of the study was to examine the

effect solely of comprehensive background checks in Maryland versus Pennsylvania, data

was not included for the period after the HQL went into effect because of the possible

biasing effect of that law. (Ex. 19, Webster Third Supp. Decl. ¶ 17-19, 27-28.)

              2.     Because the Fingerprint-Based Background Check Easily
                     Satisfies Intermediate Scrutiny, the Processing Period
                     During Which MSP Conducts the Background Check Also
                     Is Constitutional.

       Plaintiffs also claim that the 30-day statutory limit on the time within which the

MSP must process an HQL application renders the HQL requirement unconstitutional.

This processing time, which was enacted to allow MSP to conduct the more robust

background check under the FSA and not as a mandatory waiting period to delay handgun

purchases, is reasonably adapted to the State’s interest in keeping handguns out of the

hands of persons lawfully prohibited from possessing them and also is the least restrictive

means of doing so. The time to complete processing varies depending on the time it takes


                                              30
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 34 of 42



to resolve any questions that arise during the background investigation, which can involve

awaiting information about out-of-state convictions and related court documents. (ECF

125-7, A. Johnson Decl. ¶ 11.) There is no dispute that as soon as the background check is

complete and the HQL is approved, the HQL is mailed within one to two days of the

application’s approval. (Id. ¶ 14; ECF 125-10, Rossignol Decl. ¶ 13.)10

              3.     The Record Evidence Demonstrates That the Firearm
                     Safety Training and Live-Fire Requirements Are
                     Reasonably Adapted to Furthering the State’s Interest in
                     Public Safety.

       As the State’s law enforcement experts testified, the training and live-fire

requirement are critical to training handgun purchasers on the proper storage, handling,

and operation of firearms, and thus, will reduce accidental discharges and access of

firearms to ineligible persons, including minors. Tellingly, plaintiffs do not argue that

firearm safety training or the specific subject areas of the HQL training requirement do not

further the State’s interest in public safety. Rather, plaintiffs contend that the four-hour

training does not survive scrutiny because it is redundant of the prior 45-minute video

training that was required under the handgun registration process. But plaintiffs cite no

expert or other testimony to support this contention. (See ECF 135-1 at 19.) The State, by



       10 The plaintiffs complain that delays from State-certified fingerprint vendors or
qualified handgun instructors may result in incomplete applications. (ECF 135-1 at 17.)
But because none of the plaintiffs actually has applied for an HQL, there can be no as-
applied challenge contending that any particular delay in processing impeded anyone’s
Second Amendment rights in this case. Moreover, Capt. Johnson testified that even where
an application is submitted as incomplete, MSP works with the applicant to complete it and
in most cases is able to process the application within 30 days of its initial incomplete
submission. (Ex. 20, Tr. of A. Johnson Dep. at 140-41.)

                                            31
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 35 of 42



contrast, has proffered the opinions of law enforcement experts that the prior 45-minute

video training was wholly insufficient and that the classroom training is superior for a

number of reasons. Plaintiffs have, thus, failed to raise a genuine issue for trial that the

HQL’s training and live-fire requirement are reasonably adapted to the State’s compelling

interest in public safety.

       Former chief Johnson testified, based on his 39 years of experience in law

enforcement during which he received and conducted numerous trainings on firearm safety

and worked closely with firearms safety trainers, that the training required by the HQL law

is a significant improvement over the prior video training because proper training “involves

hands-on experience and allows for dialogue between the instructor and the student, such

that students can ask questions.” (ECF 125-14, J. Johnson Decl. ¶ 17.) He further cited an

advantage of live training is that an instructor “can verify that an individual attended the

training, as opposed to watching a video, which cannot be verified” (id.) and opined, based

on his years of working with firearm safety trainers, that “certified firearm safety trainers

will responsibly verify that HQL applicants who have attended firearm safety training have

complied with all of the training requirements, including a demonstration of the safe

operation and handling of a firearm” (id. ¶ 13).

       Capt. Russell, who has spent thousands of hours over the last 13 years teaching

firearms safety, similarly opined “that the HQL’s live, in-person classroom training is more

effective than the former training given by video because it provides the students an

opportunity to ask questions and receive feedback from the instructor” and has opined that

in his experience, “students tend to be more attentive in a classroom setting than they are

                                             32
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 36 of 42



watching a video. A further benefit of the in-person training is that the instructor must

verify that the student was present for and completed the course, whereas students watching

a video may leave the room while the video is playing.” (ECF 125-13, Russell Decl. ¶ 26.)

Capt. Russell, who is familiar with the 45-minute video, further opined that the four-hour

classroom training is superior because it “provides more thorough instruction on State

firearms law, handgun and firearm safety in the home, and handgun mechanisms and

operation, and has a verification component such that an instructor verifies that an applicant

participated in the training.” (Id. ¶¶ 22-23.)

       Both Capt. Russell and former Chief Johnson also opined on the public safety

benefits of the live-fire requirement. Capt. Russell opined “that the addition of the

requirement that the applicant demonstrate the safe operation and handling of a firearm,

including a practice component in which the applicant safely fires at least one round of

ammunition, improves the effectiveness of the training by ensuring that applicants have

handled a handgun and have demonstrated an ability to safely fire and clear the weapon.”

(ECF 125-13, Russell Decl. ¶ 24.) He “believe[s] that this is a significant step toward

ensuring responsible and safe gun ownership” and opined, based on his years of firearm

safety training, that “merely watching a video describing how to fire a handgun is not

sufficient training on the safe handling and operation of a handgun.” (Id. ¶ 25.)

       Former Chief Johnson described his knowledge of and experience responding to

“accidental discharges of handguns in Maryland, some of which were fatal . . . involving

police officers and private citizens.” (ECF 125-14, J. Johnson Decl. ¶ 14.) He recounted

that “[m]any accidental discharges resulted from the individual pulling the trigger of a

                                             33
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 37 of 42



semiautomatic firearm without having realized that there was a round chambered in the

weapon after the ejection of the magazine” and opined, based on his extensive law

enforcement experience, “that the HQL training requirement that a person demonstrate the

safe firing of one round of live ammunition can prevent such accidental discharges because

it teaches the operation of the weapon including how to clear the weapon after firing.” (Id.)

       In response, as discussed above, plaintiffs can only ignore, downplay, or

mischaracterize these experts’ testimony.      Plaintiffs further suggest that the training

requirement is ineffective and pretext for discrimination because the MSP does not

mandate that firearm trainers use MSP’s sample curriculum. (ECF 135-1 at 29-30.) Yet,

plaintiffs have come forward with no evidence to support their purported concern that

qualified handgun instructors are not incorporating all of the required statutory and

regulatory requirements into their lesson plans. On the contrary, as noted above, former

Chief Johnson testified based on his nearly 40 years of law enforcement experience that

“certified firearm safety trainers will responsibly verify that HQL applicants who have

attended firearm safety training have complied with all of the training requirements,

including a demonstration of the safe operation of handling of a firearm.” (ECF 125-14, J.

Johnson Decl. ¶ 13.)

       Likewise, plaintiffs contend that the General Assembly’s intent to impede Second

Amendment rights rather than promote public safety can be divined from the Act’s

exemptions from the HQL training component for persons who currently own registered

firearms or have passed hunter safety training. (ECF 135-1 at 29-30.) The opposite is true.

Were the General Assembly intending to make it more difficult for law-abiding

                                             34
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 38 of 42



Marylanders to purchase handguns, it simply would have required that all Marylanders

take an additional training course.       That the General Assembly exempted certain

individuals who had already undergone some form of training demonstrates that the State

was attempting to use the least restrictive means to achieve its compelling end of promoting

public safety by enacting a more robust firearm safety training requirement. Moreover, the

legislature need not aim to “strike at all evils at the same time”; rather, “reform may take

one step at a time, addressing itself to the phase of the problem which seems most acute to

the legislative mind.” Buckley v. Valeo, 424 U.S. 1, 105 (1976) (citations and internal

quotation marks omitted).

       Finally, plaintiffs also misplace reliance on Heller III, which did not strike down the

District’s training requirement, but rather found that the District had not presented

sufficient evidence to justify the requirement that a handgun registrant “demonstrate

satisfactorily, in accordance with a test prescribed by the Chief [of Police], a knowledge of

the laws of the District of Columbia pertaining to firearms,” D.C. Code Ann. § 7-2502.03,

particularly because “only a few of the 15 questions in the test actually prescribed by the

Chief plausibly reflect a concern with public safety.” Heller III, 801 F.3d at 279 (holding

only that the “test of legal knowledge” of the District’s firearms laws was unconstitutional).

Maryland law, by contrast, requires only that firearms safety training include classroom

instruction on “State firearm law” among other subjects, Pub. Safety § 5-117.1(d)(3)(ii)(1),

and does not require that applicants prove their knowledge of State law on subjects

unrelated to public safety. Further, unlike in Heller III, the State has presented expert

testimony that training on State law is critical to public safety because of the provisions

                                             35
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 39 of 42



relating to firearm storage, firearm transport, and the prohibition on straw purchases,

among others.

       E.     The State of Maryland Enacted the HQL Requirement Based on
              Substantial Evidence.

       As set forth above, there is substantial evidence in the record to support the General

Assembly’s predictive judgment that the HQL requirement is reasonably adapted to the

State’s compelling interest in public safety. Plaintiffs, in failing to refute the defendants’

arguments under the proper intermediate scrutiny argument, mount no challenge to this

assertion. Instead, plaintiffs ignore the universe of evidence in the record and suggest

wrongly that the General Assembly did not have substantial evidence before it when it

enacted the FSA. (ECF 135-1 at 52-53.) This same argument was made to the Fourth

Circuit in Kolbe and, again, the Fourth Circuit rejected it. 849 F.3d at 140 n.14 (rejecting

plaintiffs’ contention that the State could not amass evidence in litigation, because “it was

appropriate for the State to supplement [evidence in the legislative record] in these

proceedings” (citing Satellite Broad. & Commc’ns Ass’n v. FCC, 275 F.3d 337, 357 (4th

Cir. 2001) (“We may . . . look to evidence outside the legislative record in order to confirm

the reasonableness of [the legislature’s] predictions.”)).

       Moreover, as the Fourth Circuit also found in Kolbe, “there was ample evidence in

the legislative record” to support the General Assembly’s judgment in this case. Kolbe,

849 F.3d at 140 n. 14 (relying on similar testimony before the General Assembly). As

described in the defendants’ opening memorandum, the General Assembly received

testimony from Dr. Webster, a lead academic researcher on gun policy who testified about


                                             36
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 40 of 42



empirical, peer-reviewed research of the effectiveness of permit-to-purchase laws in other

states in reducing the negative effects of firearms violence, and also received testimony

from leading law enforcement experts in the State, then-Chief Johnson and then-Chief of

the Baltimore City Police Department Anthony Batts, concerning how the HQL

requirement in particular would further public safety. (ECF 125-1 at 2-3.)

       Finally, plaintiffs’ focus on the alleged intent of the legislature misunderstands the

nature of this Court’s inquiry under the standards established by the Fourth Circuit. Under

a proper application of the Fourth Circuit’s two-pronged framework for analyzing Second

Amendment challenges, this Court does not attempt to divine the intent of the legislature

in passing firearms laws (and certainly not based on unrelated comments from non-

legislators). Rather, this Court’s function is to assess the degree of burden on the Second

Amendment right, and here, because any burden is not severe, to assess whether substantial

evidence supports the legislature’s predictive judgment that the regulations are reasonably

adapted to promoting public safety.     Kolbe, 849 F.3d at 133. In so doing, it is not this

Court’s role to “second-guess[]” the “judgment made by the General Assembly of

Maryland,” because “[i]t is the legislature’s job . . . to weigh conflicting evidence and make

policy judgments.” Id. at 140 (citations omitted; alteration in original). As discussed in

the defendants’ opening memorandum (ECF 125-1 at 18-31) and above at pages 25-30,

contrary to plaintiffs’ unsupported claims, the evidentiary record amply supports the

legislature’s judgment in this case.




                                             37
       Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 41 of 42



                                    CONCLUSION

      The Court should grant the defendants’ motion for summary judgment, deny

plaintiffs’ cross-motion for summary judgment, and enter judgment in favor of the

defendants as to all counts of the amended complaint.



                                         Respectfully Submitted,

                                         BRIAN E. FROSH
                                         Attorney General

                                           /s/ Ryan R. Dietrich
                                         RYAN R. DIETRICH (Fed. Bar #27945)
                                         ROBERT A. SCOTT (Fed. Bar #24613)
                                         Assistant Attorneys General
                                         200 St. Paul Place, 20th Floor
                                         Baltimore, Maryland 21202
                                         410-576-7648 (tel.); 410-576-6955 (fax)
                                         rdietrich@oag.state.md.us

Dated: March 8, 2021                     Attorneys for Defendants




                                           38
      Case 1:16-cv-03311-ELH Document 140 Filed 03/08/21 Page 42 of 42



                    TABLE OF EXHIBITS TO
  DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR
SUMMARY JUDGMENT AND RESPONSE TO OPPOSITION TO PLAINTIFFS’
           CROSS-MOTION FOR SUMMARY JUDGMENT

Exhibit No. Title

17.   Excerpts of deposition transcript of Daniel Webster

18.   Supplemental Declaration of Daniel Webster

19.   Third Supplemental Declaration of Daniel Webster

20.   Excerpts of deposition transcript of Andy Johnson

21.   Excerpts of deposition transcript of James Johnson

22.   Excerpts of deposition transcript of Diane Armstrong

23.   Excerpts of deposition transcript of Scott Miller

24.   Excerpts of deposition transcript of John Clark

25.   Excerpt of deposition transcript of Stephen Schneider, designee of Atlantic Guns

26.   Confidential stipulation (filed under seal)

27.   Declaration of Lieutenant Padraic Lacy

28.   Yearly Count of Firearm Transfer by Gun Type

29.   Excerpts of deposition transcript of Captain James Russell

30.   Excepts of deposition transcript of Carlisle Moody

31.   Supplemental Declaration of Mary Scanlan
